DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 21, 2022 has been entered.  Claims 1 and 3-16 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous objections to claims 1-15 are withdrawn in light of applicant's amendment to claims 1 and 9.  The previous 35 USC 112 rejections of claims 1-15 are withdrawn in light of applicant’s amendment to claims 1-3, 9, 10 and 15.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1 and 3-16 are objected to because of the following informalities:  
In claim 1 lines 7-10, “examining, after a predefined time of operation and on a basis of the registered operating data, whether all the factory setting have not been changed vis-a-vis a presetting, and upon ascertaining that all the factory setting parameters have not been changed vis-a-vis a presetting, a signal is issued for changing the setting parameters” would be clearer if written as --examining, after a predefined time of operation and on a basis of the registered operating data, whether the setting parameters have been changed from the factory settings, and upon ascertaining that the setting parameters have not changed from the factory setting parameters, issuing a signal to change the setting parameters--.
In claim 3 lines 3-4, “for energetic evaluation of the operating data” should be changed to --for energetic evaluation of the pump-- since the operating data is used to evaluate the pump, the operating data is not used to evaluate the operating data as written.
In claim 4 line 2, “a predefined time” should be changed to --the predefined time-- since this time is also recited in claim 1.
In claim 5 line 2, “it is further examined as to whether” would be clearer if written as --further examining whether--.
In claim 5 line 5, “a signal for changing the setting parameters is issued” would be clearer if written as --issuing a signal for changing the setting parameters--.
In claim 6 lines 4-6, “in order to then accordingly adapt the setting parameter or to retain them or to prepare the setting parameters for adoption” would be clearer if written as --in order to accordingly adapt or retain the setting parameters--.
In claim 9, “parameter adjusting means for adjusting setting parameters for an adaptation of the circulation pump assembly to hydraulic requirements of a local installation situation, the parameter of adjusting means having the setting parameters initially set to factory settings, wherein the control is configured to register and/or transfer operating data, wherein the control is further configured to determine whether an adjusting of the setting parameters vis-a-vis the factory settings has been effected after a predefined time, and to automatically issue a signal in the case that the factory settings have not been effected” would be clearer if written as --a parameter adjusting means for adjusting setting parameters for an adaptation of the circulation pump assembly to hydraulic requirements of a local installation situation, the parameter adjusting means having the setting parameters initially set to factory settings, wherein the control is configured to register and/or transfer operating data, wherein the control is further configured to determine, after a predefined time and based on the registered operating data, whether the setting parameters have been changed from the factory settings, and to automatically issue a signal if the setting parameters have not been changed from the factory settings--.
In claim 16 line 3, “with factory presettings” would be clearer if written as --factory presettings for setting parameters of the pump assembly--.
In claim 16 line 6, “the factory settings” would be clearer if written as --the factory presettings for the setting parameters of the pump assembly--.
In claim 16 lines 8-9, “after a predetermined period of time if all of the factory settings have been changed;” would be clearer if written as --after a predetermined period of time of operation and based on the registered operating data if the setting parameters have been changed from the factory presettings; and--.
In claim 16 lines 10-11 “issuing a signal to change setting parameters of the pump assembly if all of the factory presettings have not been changed” would be clearer if written as --issuing a signal to change the setting parameters of the pump assembly if all of the setting parameters have not been changed from the factory presettings--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 3-16 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 and 3-8, the prior art does not teach a method for operating an electronically controlled centrifugal circulation pump assembly, comprising all the limitations of claim 1, but more specifically comprising examining, after a predefined time of operation and on a basis of the registered operating data, whether the setting parameters have been changed from the factory settings, and upon ascertaining that the setting parameters have not changed from the factory setting parameters, issuing a signal to change the setting parameters.
 With respect to claims 9-15, the prior art does not teach an electronic control of an electric motor driven centrifugal circulation pump assembly comprising all the limitations of claim 9, but more specifically, wherein the control is configured to register and/or transfer operating data, wherein the control is further configured to determine, after a predefined time and based on the registered operating data, whether the setting parameters have been changed from the factory settings, and to automatically issue a signal if the setting parameters have not been changed from the factory settings.
With respect to claims 16, the prior art does not teach a method for operating an electronically controlled circulation pump assembly, comprising determining after a predetermined period of time of operation and based on the registered operating data if the setting parameters have been changed from the factory presettings; and issuing a signal to change the setting parameters of the pump assembly if all of the setting parameters have not been changed from the factory presettings.
Response to Arguments
Applicant's arguments filed on March 21, 2022 have been considered but, are moot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746